United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-3102
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Northern District of Iowa
Bulmaro Aispuro-Guadiana,                 *
                                          *      [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: May 7, 2004

                                   Filed: May 25, 2004
                                    ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Bulmaro Aispuro-Guadiana (Aispuro) appeals from the final judgment entered
in the District Court1 for the Northern District of Iowa after he entered an Alford plea2
to possessing methamphetamine with intent to distribute, in violation of 21 U.S.C.
§ 841. The district court sentenced Aispuro to 63 months imprisonment and 4 years

      1
      The Honorable Donald E. O’Brien, United States District Judge for the
Northern District of Iowa.
      2
       See North Carolina v. Alford, 400 U.S. 25 (1970) (guilty plea coupled with
claims of innocence).
supervised release. Counsel has moved to withdraw on appeal and has filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967), arguing that the district court
plainly erred in conducting the plea and sentencing hearings without certified
interpreters. For the reasons discussed below, we affirm the judgment of the district
court.

       The Court Interpreters Act requires judicial officers in judicial proceedings
instituted by the United States to “utilize the services of the most available certified
interpreter, or when no certified interpreter is reasonably available . . . the services of
an otherwise qualified interpreter.” See 28 U.S.C. § 1827(d)(1). Because Aispuro
did not object at the plea or sentencing hearing to the court’s failure to use a certified
interpreter--and in fact approved the interpreters provided--we review for plain error.
See United States v. Gonzales, 339 F.3d 725, 728 (8th Cir. 2003) (plain error is clear
under current law and affects defendant’s substantial rights). We find insufficient
evidence to demonstrate that the court’s decision to use qualified but uncertified
interpreters affected Aispuro’s substantial rights: there is no indication in the record
that the interpreters and Aispuro had communication problems, or that any confusion
on Aispuro’s part stemmed from any translation error; the plea hearing transcript
supports that Aispuro ultimately understood his Alford plea and desired the benefits
it yielded; and counsel offers no other evidence that the plea was not knowing,
voluntary, and intelligent. See id. at 729 (because defendant pointed to no evidence
that his plea agreement was not entered into knowingly, voluntarily, and intelligently,
defendant failed to show that district court’s error in using uncertified interpreters
affected his substantial rights).

     We have reviewed the record independently for any nonfrivolous issues, see
Penson v. Ohio, 488 U.S. 75 (1988), and we have found none.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________

                                           -2-